APPEAL OF CLARK WILLIAMS ET AL., EXECUTORS AND TRUSTEES UNDER THE WILL OF MARY CLARK THOMPSON, DECEASED.Williams v. CommissionerDocket No. 2822.United States Board of Tax Appeals2 B.T.A. 168; 1925 BTA LEXIS 2520; June 25, 1925, Decided Submitted May 28, 1925.  *2520 William S. Allen, Esq., for the taxpayers.  Edward C. Lake, Esq., for the Commissioner.  JAMES*168  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1919, in the amount of $115,986.45.  The taxpayer claims a loss on the sale of certain securities.  FINDINGS OF FACT.  Clark Williams, Emery Wendell Clark, and the First National Bank of the City of New York are the executors and trustees under the will of Mary Clark Thompson, who died July 28, 1923, a resident of the County and State of New York.  *169  Prior to March 1, 1913, the said Mary Clark Thompson inherited from her husband 2,000 shares of the capital stock of the First National Bank of the City of New York.  The fair market value of the said stock then inherited was less than $1,799,920.  On March 1, 1913, the fair market value of the said 2,000 shares of stock was $2,000,000.  During 1919 the said Mary Clark Thompson sold the 2,000 shares of stock for the sum of $1,799,920.  In her income-tax return for the year 1919 the said Mary Clark Thompson claimed a loss on account of the foregoing transaction*2521  in the amount of $200,080, which loss the Commissioner, in the audit of the taxpayer's return, refused to allow, and determined the deficiency above set forth.  DECISION.  The determination of the Commissioner is approved.  OPINION.  JAMES: The deceased sold during the year 1919 stock which had a value on March 1, 1913, in excess of the selling price, but which had a value at the date of its acquisition by her of less than the selling price.  These facts bring the case clearly within the rule as laid down by the United States Supreme Court in , and , decided by that court on April 13, 1925.